DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs and application filed on 03/02/2020 which has foreign priority filed on 09/11/2019.
Claims 1-20 are pending in the case. Claims 1 and 20 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an editing reception unit that provides to each user an editing screen ….; and a providing unit that provides to the user information regarding editing currently being performed by a different user…; the providing unit provides, as information regarding the editing…;  the providing unit provides, as the different user editing position information…; the providing unit provides, as the page position image…; the providing unit displays the tag image…; a second providing unit that provides to the user information regarding editing… in claims 1-8, 15, 16- 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification, page 4, first paragraph; page 6, page 9-10 and page 29 indicating such units are software/program executed on a general computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppner et al., US 2013/0218845.
Regarding independent claim 1, Kleppner teaches an information processing apparatus comprising:
an editing reception unit that provides to each user an editing screen on which at least one part of a document is displayed and receives from the user editing on the at least one part of the document displayed on the editing screen being provided to the user (Kleppner, [0020], [0029], [0063]-[0064]; users can view and edit a part of a document on screen); and
a providing unit that provides to the user information regarding editing currently being performed by a different user on a part of the document not displayed on the editing screen being provided to the user (Kleppner, [0020], [0029], [0063]-[0064]; indicating to first user that a part of the document being edited by second user).
Regarding claim 2, which is dependent on Claim 1, Kleppner teaches wherein the providing unit provides, as information regarding the editing, different user editing position information indicating a position of the part in the document on which the editing is currently being performed by the different user (Kleppner, [0020], [0029], [0063]-[0064]; indicating position, such as page, line number, cell, slide is being edited).
Regarding claim 3, which is dependent on Claim 2, Kleppner teaches wherein the providing unit provides, as the different user editing position information, information for specifying a page on which the editing is currently being performed by the different user (Kleppner, [0020], [0029], [0083]; indicating position, such as page, line number, cell, slide is being edited).
Regarding claim 9, which is dependent on Claim 1, wherein information regarding the editing includes at least one of user information for identifying the different user and editing contents information indicating contents of the editing currently being performed by the different user (Kleppner, [0020], [0029], [0083], [0093], [0094]; indicating user information and particular graphic or text item being edited).
Regarding claim 10, which is dependent on Claim 2, wherein information regarding the editing includes at least one of user information for identifying the different user and editing contents information indicating contents of the editing currently being performed by the different user (Kleppner, [0020], [0029], [0083], [0093], [0094]; indicating user information and particular graphic or text item being edited).
Regarding claim 11, which is dependent on Claim 9, wherein the editing contents information is updated in real time in accordance with the editing currently being performed by the different user (Kleppner, [0020], [0029]; editing is updated in real time).
Regarding claim 12, which is dependent on Claim 10, wherein the editing contents information is updated in real time in accordance with the editing currently being performed by the different user (Kleppner, [0020], [0029]; editing is updated in real time).
Regarding claim 15, which is dependent on Claim 2, Kleppner teaches wherein the providing unit provides, as the different user editing position information, information indicating whether a position of the part in the document on which the editing is currently being performed by the different user is earlier or later than the at least one part displayed on the editing screen (Kleppner, [0020], [0029], [0083]; indicating position, such as any page, line number, cell, slide is being edited).
Regarding independent claim 20, this claim is for a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing to performing by apparatus of claim 1 and is rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppner et al., US 2013/0218845 as applied to claim 3 above, and further in view of Michael et al., US 10546047.
Regarding claim 4, which is dependent on Claim 3, Kleppner teaches wherein on the editing screen, a page image representing contents of a page in the document as the at least one part of the document (Kleppner, [0029], [0063]-[0064]; displaying a page or slide of a document), and wherein the providing unit provides, as the different user editing position information, a page position image representing a position in the document that corresponds to the page on which the editing is currently being performed by the different user (Kleppner, [0029], [0083]; indicating position, such as page, line number, cell, slide is being edited).
However, Kleppner does not teach a representation image representing a plurality of pages included in the document are displayed; and a page position image representing a position in the representation image.
Michael teaches a representation image representing a plurality of pages included in the document are displayed; and a page position image representing a position in the representation image (Michael, figures 7-10; col.7, lines 20-30, lines 50-65; col.8, lines 39-57; displaying pages of a document for quick preview of what a modified document look like; deleting or inserting a page to the document and reflecting the deleted/inserted page in the pages of the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Michael’s teaching into Kleppner’s teaching to include a representation image representing a plurality of pages included in the document are displayed and a page position image representing a position in the representation image, since the combination would have facilitated users to quickly preview of what a modified document looks like as Michael disclosed.
Regarding claim 5, which is dependent on Claim 4, Michael teaches wherein the representation image is a thickness image representing a thickness of the plurality of pages on at least one side of the page image, and wherein the providing unit provides, as the page position image, a tag image displayed in association with a position of the page on which the editing is currently being performed by the different user in a direction of the thickness in the thickness image (Michael, figures 7-10; col.7, lines 20-30, lines 50-65; col.8, lines 39-57;  col.11, line 60 – col.12, line 17; sequence of page numbers for the document before and after modifying).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Michael’s teaching into Kleppner’s teaching to include a the representation image is a thickness image representing a thickness of the plurality of pages on at least one side of the page image, and wherein the providing unit provides, as the page position image, a tag image displayed in association with a position of the page on which the editing is currently being performed by the different user in a direction of the thickness in the thickness image, since the combination would have facilitated users to modify the document as well as quickly previewed of what a modified document looks like as Michael disclosed.
Regarding claim 6, which is dependent on Claim 5, Michael teaches wherein the providing unit displays the tag image at a position on which the editing is currently being performed by the different user in the page on which the editing is currently being performed by the different user, along a direction in which the side of the page image to which the thickness image is added extends (Michael, figures figures 7-10; col.7, lines 20-30, lines 50-65; col.8, lines 39-57;  col.11, line 60 – col.12, line 17; sequence of page numbers along one side of pages of the document. The document included more pages).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Michael’s teaching into Kleppner’s teaching to display the tag image at a position on which the editing is currently being performed by the different user in the page on which the editing is currently being performed by the different user, along a direction in which the side of the page image to which the thickness image is added extends, since the combination would have facilitated users to modify the document as well as quickly preview of what a modified document looks like as Michael disclosed.
Regarding claim 7, which is dependent on Claim 4, Michael teaches wherein the representation image is obtained by arranging page representation images in a page order, the page representation images representing the plurality of pages, and wherein the providing unit provides, as the page position image, a specifying image for specifying the page representation image in the representation image corresponding to the page on which the editing is currently being performed by the different user (Michael, figures 7-10; col.7, lines 20-30, lines 50-65; col.8, lines 39-57;  col.11, line 60 – col.12, line 17; reorder pages of the document; deleting or inserting a page to the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Michael’s teaching into Kleppner’s teaching to include arranging page representation images in a page order, the page representation images representing the plurality of pages, and wherein the providing unit provides, as the page position image, a specifying image for specifying the page representation image in the representation image corresponding to the page on which the editing is currently being performed by the different user, since the combination would have facilitated users to modify/reorder pages of the document as well as quickly preview of what a modified document looks like as Michael disclosed.
Regarding claim 8, which is dependent on Claim 7, wherein the providing unit further displays an image for specifying a position in the page on which the editing is currently being performed by the different user on the page representation image corresponding to the page
on which the editing is currently being performed by the different user (Kleppner, [0020], [0029], [0083], [0093], [0094]; indicating user information and particular graphic or text item being edited).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppner et al., US 2013/0218845 as applied to claims 11, 12 above, and further in view of Lemonik et al., US 2012/0110443.
Regarding claim 13, which is dependent on Claim 11, Lemonik teaches wherein when a specific time has passed since completion of real-time update of the editing contents information, the contents of the editing indicated by the editing contents information become displayed in a display form different from that of the editing contents information (Lemonik, [0008], [0025]-[0028]; editing contents is updated on other user display based timer expires).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lemonik’s teaching into Kleppner’s teaching to include when a specific time has passed since completion of real-time update of the editing contents information, the contents of the editing indicated by the editing contents information become displayed in a display form different from that of the editing contents information, since the combination would have facilitated users to share changes based on a timer setting as Lemonik disclosed.
Regarding claim 14, which is dependent on Claim 12, Lemonik teaches wherein when a specific time has passed since completion of real-time update of the editing contents information, the contents of the editing indicated by the editing contents information become displayed in a display form different from that of the editing contents information (Lemonik, [0008], [0025]-[0028]; editing contents is updated on other user display based timer expires).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lemonik’s teaching into Kleppner’s teaching to include when a specific time has passed since completion of real-time update of the editing contents information, the contents of the editing indicated by the editing contents information become displayed in a display form different from that of the editing contents information, since the combination would have facilitated users to share changes based on a timer setting as Lemonik disclosed.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppner et al., US 2013/0218845 as applied to claims 1-3 above, and further in view of Douglis, US 6249795.
Regarding claim 16, which is dependent on Claim 1, Douglis teaches further comprising: a second providing unit that provides to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user (Douglis, abstract, col.1, lines 52-58; notifying changes to a user since the user last viewed the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Douglis’ teaching into Kleppner’s teaching to provide to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user, since the combination would have quickly informed the user what changes in the document.
Regarding claim 17, which is dependent on Claim 2, further comprising:
a second providing unit that provides to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user  (Douglis, abstract, col.1, lines 52-58; notifying changes to a user since the user last viewed the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Douglis’ teaching into Kleppner’s teaching to provide to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user, since the combination would have quickly informed the user what changes in the document.
Regarding claim 18, which is dependent on Claim 3, further comprising:
a second providing unit that provides to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user  (Douglis, abstract, col.1, lines 52-58; notifying changes to a user since the user last viewed the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Douglis’ teaching into Kleppner’s teaching to provide to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user, since the combination would have quickly informed the user what changes in the document.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppner in view of Michael et al., US 10546047 as applied to claim 4 above, and further in view of Douglis, US 6249795.
Regarding claim 19, which is dependent on Claim 4, further comprising:
a second providing unit that provides to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user (Douglis, abstract, col.1, lines 52-58; notifying changes to a user since the user last viewed the document).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Douglis’ teaching into Kleppner’s teaching to provide to the user information regarding editing performed on a part of the document not displayed on the editing screen being provided to the user by a different user within a period from last closing of the document by the user to current opening of the document by the user in a display form different from that of the information regarding the editing currently being performed by the different user, since the combination would have quickly informed the user what changes in the document.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Okamoto, US 2020/0293610, fig.9 displaying an image presenting a plurality of pages included in a document
Dazama, US 2017/0329750, [0186] teaches notifying users that component of a document has been edited.
Hariris et al., US 2018/0321889, [0031]-[0032] teaches providing activity indicators to users who previously edited/opened a same document within a predetermined amount of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177